Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 8, 2020                                                                                       Bridget M. McCormack,
                                                                                                                   Chief Justice

  160635-6                                                                                                David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  DEPARTMENT OF TALENT & ECONOMIC                                                                      Elizabeth T. Clement
  DEVELOPMENT/UNEMPLOYMENT                                                                             Megan K. Cavanagh,
  INSURANCE AGENCY,                                                                                                     Justices
           Appellee,
  v                                                                 SC: 160635
                                                                    COA: 343521
                                                                    Jackson CC: 17-003129-AE
  AMBS MESSAGE CENTER, INC.,
           Claimant-Appellant.

  _________________________________________/
  DEPARTMENT OF TALENT & ECONOMIC
  DEVELOPMENT/UNEMPLOYMENT
  INSURANCE AGENCY,
           Appellee,
  v                                                                 SC: 160636
                                                                    COA: 343989
                                                                    Macomb CC: 2017-000132-AE
  NBC TRUCK EQUIPMENT, INC.,
           Claimant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the September 12, 2019
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  case of Dep’t of Talent & Econ Dev v Great Oaks Country Club (Docket No. 160638) is
  pending on appeal before this Court and that the decision in that case may resolve an
  issue raised in the present application for leave to appeal, we ORDER that the application
  be held in ABEYANCE pending the decision in that case.

         VIVIANO, J., did not participate due to a familial relationship with a circuit court
  judge involved in this case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 8, 2020
         s0429
                                                                               Clerk